DETAILED ACTION
This Office action is in response to Amendment filed on 02/08/2021.  Claims 13 and 35 are amended with claims 1-12, 16, 18, and 24-34 previously canceled.  Claims 13-15, 17, 19-23, and 35-37 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/26/2021 has been entered.

Response to Arguments
Applicant’s arguments (pg. 10), filed on 02/08/2021, with respect to the 112(b) rejection of claims 13-15, 17, 19-23, and 35-37 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Response to Amendment
The Amendment filed on 02/08/2021 has been entered.
Claim Objections
Claims 13 and 35 are objected to because of the following informalities:  
Regarding claim 13, “a selected at least one examiner terminal that is selected from the internal examiner terminal and the external examiner terminal” (line 9), is recommended to be “the selected at least one of the external examiner terminal and the internal examiner terminal (lines 18-19 and lines 28-29) for consistency; and
Regarding claims 13 and 35, under broadest reasonable interpretations, a “communication mode” may simply be identical or directly representative of the examiner terminal to be selected.  To prevent such interpretation, Examiner suggests Applicant to consider minor clarifications to the communication modes, e.g. “each communication mode having a unique numerical identifier” or “communication modes with identifiers unrelated to the internal examiner terminal or the external examiner terminal”.
Appropriate corrections are required.





Conclusion
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446